 1   McGREGOR W. SCOTT
     United States Attorney
 2   ERIN M. SALES
     Assistant U.S. Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000

 5   Attorneys for the United States

 6
 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                                2:14-cv-02586-MCE
12                    Plaintiff,                              STIPULATION AND ORDER TO
                                                              STAY FURTHER PROCEEDINGS
13           v.
14   APPROXIMATELY $30,670.00 IN U.S.
     CURRENCY,
15
                      Defendant.
16
17
18           The United States and claimant Christian Dapaah (“Claimant”) hereby stipulate that a further

19 stay is necessary in the above-entitled action, and request that the Court enter an order staying all
20 further proceedings due to an on-going related criminal case against Claimant in Stanislaus County
21 Superior Court: People v. Christian William Dapaah, Case No. 1459889. A Motion for Factual
22 Innocence is presently scheduled for hearing on October 22, 2018.
23           1.       Claimant has filed a claim in this in rem forfeiture action, asserting he is the legal and

24 rightful owner of the defendant property in this action. (ECF No. 6.)
25           2.       The stay is requested pursuant to 18 U.S.C. §§ 981(g)(1)–(2). The United States

26 contends that the defendant currency was derived from or was intended to be used in a violation of
27 federal law, 21 U.S.C. § 841, et seq. (manufacturing, distributing, or dispensing, or possessing with

28 intent to manufacture, distribute, or dispense, a controlled substance). Claimant denies these
                                                        1               Stipulation and Order to Stay Further Proceedings
29
30
 1 allegations.
 2          3.      The United States intends to depose Claimant regarding his claim and the allegations as

 3 set forth in the complaint. If discovery proceeds at this time, Claimant will be placed in the difficult
 4 position of either invoking his Fifth Amendment rights against self-incrimination and losing the ability
 5 to pursue his claim to the Defendant Currency, or waiving his Fifth Amendment rights and submitting
 6 to a deposition and potentially incriminating himself. If he invokes his Fifth Amendment rights, the
 7 United States will be deprived of the ability to explore the factual basis for the claim he filed with this

 8 Court.
 9          4.      The parties recognize that proceeding with this action at this time has potential adverse

10 effects on the criminal case and/or upon the claimant’s ability to assert any defenses to forfeiture. For
11 these reasons, and because the parties are attempting to settle the civil forfeiture case, the parties jointly
12 request that these matters be stayed until November 29, 2018, in accordance with the terms of this
13 stipulation.
14          5.      At that time the parties will advise the Court of the status of the criminal case and will

15 advise the court whether a further stay is necessary.
16                                                         Respectfully submitted,
17 Dated: October 1, 2018                                  McGREGOR W. SCOTT
                                                           United States Attorney
18
19                                                 By:     /s/ Erin M. Sales
                                                           ERIN M. SALES
20                                                         Assistant U.S. Attorney
21
22 Dated: September 28, 2018                                /s/ Austin Thompson
                                                           AUSTIN THOMPSON
23                                                         GARCIA, SCHNAYERSON & THOMPSON
                                                           Attorney for Claimant Christian Dapaah
24                                                         (As approved by email on 09/28/2018)
25
26
27

28
                                                          2               Stipulation and Order to Stay Further Proceedings
29
30
 1                                                  ORDER
 2          For the reasons set forth above, this matter is stayed pursuant to 18 U.S.C. §§ 981(g)(1)–(2)

 3 until November 29, 2018, in accordance with the terms of this stipulation. On or before November 21,
 4 2018, the parties will advise the Court whether a further stay is necessary.
 5          IT IS SO ORDERED.

 6 Dated: October 1, 2018
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                                        3              Stipulation and Order to Stay Further Proceedings
29
30
